Order entered October 30, 2018




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-18-00566-CV

                                  JOHN GARDNER, Appellant

                                                  V.

                             MELISSA PATT GARDNER, Appellee

                       On Appeal from the 303rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-17-25055

                                             ORDER
       The reporter’s record in this appeal is past due. By postcard dated June 21, 2018, we

notified Donna Kindle, Official Court Reporter for the 303rd Judicial District Court, that the

reporter’s record was overdue and directed her to file the reporter’s record within thirty days. By

order dated August 1, 2018, we again notified Ms. Kindle the reporter’s record was overdue and

ordered her to, within fifteen days, file either (1) the reporter’s record; (2) written verification no

hearings were recorded; or (3) written verification that appellant had not paid for or made

arrangements to pay for the reporter’s record. To date, Ms. Kindle has failed to comply with the

Court’s order.

       Accordingly, we ORDER Donna Kindle to file, within TEN DAYS of the date of this

order, either (1) the reporter’s record; (2) written verification no hearings were recorded; or (3)
written verification that appellant has not paid for or made arrangements to pay for the reporter’s

record. We notify appellant that if we receive verification he has not requested the reporter’s

record or paid for or made arrangements to pay for the reporter’s record, we will order the

appeal submitted without the reporter’s record. See Tex. R. App. P. 37.3(c).

        We expressly CAUTION Ms. Kindle that failure to comply with this order WILL result in

the Court taking such action as is necessary to have Ms. Kindle comply with the Court’s orders,

including an order that she not sit as a court reporter until she does comply.

        We DIRECT the Clerk to send copies of this order to:

        Honorable Denise Garcia
        Presiding Judge
        303rd Judicial District Court

        Donna Kindle
        Official Court Reporter
        303rd Judicial District Court

        All parties


                                                        /s/     CAROLYN WRIGHT
                                                                CHIEF JUSTICE